Citation Nr: 0533549	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  96-46 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hemorrhagic gastritis.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1943.  

In April 2003, the Board of Veterans' Appeals (Board) 
confirmed and continued a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which had denied the veteran's claims of 
entitlement to service connection for hemorrhagic gastritis 
and entitlement to a rating in excess of 10 percent for a 
duodenal ulcer.

In August 2004, pursuant to a joint motion of the veteran and 
VA (the parties), the United States Court of Appeals for 
Veterans Claims (Court) dismissed the issue of entitlement to 
an increased rating for a duodenal ulcer.  Therefore, the 
Board has no jurisdiction over such issue and it will not be 
considered in this decision.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2005).

In August 2004, also pursuant to the joint motion of the 
parties, the Court vacated the Board's April 2003 decision 
with respect to the denial of entitlement to service 
connection for hemorrhagic gastritis.  The Court then 
remanded that matter to the Board for compliance with the 
instructions in the joint remand.  As such, in December 2004, 
the Board remanded this issue for further development.  The 
case now returns to the Board for appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Hemorrhagic gastritis was not shown in service and such 
is not etiologically related to service-connected duodenal 
ulcer or any other disease, injury, or incident in service.


CONCLUSION OF LAW

Hemorrhagic gastritis was not incurred in or aggravated by 
the veteran's active duty military service and such is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

In a May 1998 remand regarding the issue of entitlement to a 
rating in excess of 10 percent for a duodenal ulcer, the 
Board noted that the RO had failed to consider whether 
hemorrhagic gastritis was part of such service-connected 
disability.  As such, in the remand directives, the RO was 
ordered to consider the intertwined claim for service 
connection for hemorrhagic gastritis.  Thereafter, in an 
April 2001 supplemental statement of the case, issued in 
connection with the veteran's claim for an increased rating 
for a duodenal ulcer, the RO determined that hemorrhagic 
gastritis was not associated with the veteran's service-
connected ulcer.  However, no rating decision was issued.  
Therefore, in an April 2002 Board remand, the RO was directed 
to adjudicate the issue of entitlement to service connection 
for hemorrhagic gastritis in a rating decision.  As such, 
also in April 2002, the initial unfavorable rating decision 
denying service connection for hemorrhagic gastritis was 
issued.  While the veteran had not been notified of the VCAA 
and its implementing regulations prior to the adjudication of 
his service connection claim in the April 2001 supplemental 
statement of the case or in the April 2002 rating decision, 
the Board finds that the veteran has been adequately advised 
as to VA's duties to notify and assist prior to the Board's 
adjudication of such claim herein.  In Pelegrini II, the 
Court set out that the claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper subsequent VA process.  See Pelegrini II at 120-
123; see also 38 C.F.R. § 20.1102 (2004) (harmless error); 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  

In the April 2001 supplemental statement of the case, the 
veteran was provided with 38 U.S.C.A. § 5103A, "Duty to 
assist claimants," which delineates VA's duty to assist in 
obtaining records, to include service medical records, other 
relevant military records, VA records, and any other relevant 
records held by a Federal agency that the veteran adequately 
identifies and authorizes VA to obtain.  Such document also 
informed the veteran that his claim was denied as there was 
no relationship between the veteran's service-connected ulcer 
and his claimed gastritis.  Additionally, the April 2002 
rating decision notified the veteran that service connection 
for hemorrhagic gastritis was denied since such condition 
neither occurred in nor was caused by service.  

In a July 2002 statement of the case, the veteran was 
provided with 38 C.F.R. § 3.159, the regulation implementing 
the VCAA.  Such notified the veteran that VA would make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal agency, to include records from state or 
local governments, private medical care providers, current or 
former employers, and other non-Federal governmental sources.  
The veteran was also informed that VA was responsible for 
obtaining relevant records from Federal agencies, to include 
military records, service medical records, VA records, and 
records from other Federal agencies, to include the Social 
Security Administration (SSA).  Furthermore, such regulation 
clearly states that, if necessary, the claimant must 
authorize the release of existing records.  The July 2002 
statement of the case also included 38 C.F.R. § 3.310(a), 
which indicates that disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service-connected.  Moreover, in such document as well as 
the August 2005 supplemental statement of the case, the 
veteran was again advised that service connection was denied 
as there was no relationship between his service-connected 
ulcer and his claimed gastritis.  Furthermore, the August 
2005 supplemental statement of the case again cited 38 C.F.R. 
§ 3.159. 

As indicated previously, in April 2003, the Board issued a 
decision in which service connection for hemorrhagic 
gastritis was denied.  The veteran subsequently appealed such 
decision to the Court.  In the Appellant's Opening Brief, 
prepared and submitted by the veteran's attorney, his 
attorney argued, as relevant, that VA failed to comply with 
the notice requirements under 38 U.S.C.A. § 5103A and 
Quartuccio, supra.  In such document, the veteran's attorney 
cited 38 U.S.C.A. § 5103A.  Moreover, the veteran's attorney 
has been involved in the subsequent development of the 
veteran's claim, submitting statements in June 2005, August 
2005, and September 2005.  In his September 2005 letter, the 
veteran's attorney, via a paralegal, stated that the veteran 
did not have any additional information or evidence to 
provide and requested that the appeal be submitted to the 
Board as soon as possible for final disposition.  Such 
communication by the veteran's attorney implies that he is 
fully aware of the VCAA and its implementing regulations.  
Moreover, while the veteran was never specifically notified 
of "the fourth element," the Board finds that he was not 
prejudiced by such failure.  Specifically, as indicated 
previously, the September 2005 communication stated that the 
veteran had no additional information or evidence to provide.

As such, based on the information provided to the veteran in 
the rating decision, statement of the case, and supplemental 
statements of the case, as well as the fact that the 
veteran's attorney has referenced the VCAA provisions in the 
United States Code, the Board finds that the veteran has been 
adequately informed of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, and the information and evidence the 
veteran must provide.  See 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

Moreover, in view of the procedures that have been undertaken 
in this claim, further development is not needed to comply 
with VCAA.  The veteran has been informed of the information 
and evidence needed to substantiate his claim, and he has 
been made aware of how VA would assist him in obtaining 
evidence and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The veteran was also afforded VA examinations in 
January 1999 and July 2005 for the purpose of adjudicating 
his service connection claim.  Moreover, examination 
addendums were obtained in March 2000 and August 2005 for 
clarification of the examiners' opinions.  Thus, the Board 
concludes that there is no reasonable possibility that 
further assistance would aid in the substantiation of the 
claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that the veteran does not currently allege, 
nor does the record reflect, that he first manifested 
hemorrhagic gastritis during service or that such disability 
is otherwise related to service on a direct basis.  
Specifically, the Board observes that the veteran's service 
medical records are negative for any complaints, treatment, 
or diagnoses referable to hemorrhagic gastritis.  Such only 
document symptomatology of the veteran's service-connected 
duodenal ulcer.  Therefore, the veteran contends that he has 
hemorrhagic gastritis as a result of his service-connected 
duodenal ulcer.  As such, he claims that service connection 
is warranted for hemorrhagic gastritis as secondary to his 
service-connected duodenal ulcer.

Post-service medical records reflect that, in 1989, the 
veteran was treated at Sinai Hospital for pneumonia-related 
cardiac problems as well as loose stool, abdominal pain, and 
headaches.  Operative records from Grace Hospital indicate 
that the veteran underwent an upper endoscopy in May 1996.  
It was noted that the veteran had a history of hypertension 
and cerebrovascular accident.  He was brought into the 
hospital with dizziness, nausea, and vomiting as well as 
evidence of coffee ground emesis.  The post-operative 
diagnosis was severe proximal hemorrhagic gastritis.  The 
impression was severe gastritis in the proximal stomach.  
Etiology was unclear.

At his January 1997 RO hearing, the veteran testified that he 
had weight loss and loss of appetite.  He stated that he had 
dizziness and vomiting and had to adhere to a bland diet.  
The veteran indicated that he had been admitted to Grace 
Hospital because of shortness of breath, vomiting, and 
dizziness.  He stated that, upon examination, they found 
blood in his stomach, but no ulcer.  

VA outpatient treatment records dated in June 1998 and July 
1998 reflect that upper GI series showed gastroesophageal 
reflux disease (GERD).  It was also recorded that 
Helicobacter pylori (HP) antibody was negative.  The 
veteran's appetite was good and he did not have heartburn, 
weight loss, or dysphagia.

At his January 1999 VA examination, the veteran reported 
occasional vomiting, history of hematemesis in 1996 with 
intermittent nausea, and heartburn.  The diagnoses were GERD, 
esophagitis, and history of hemorrhagic gastritis.  An upper 
GI performed at such time revealed an impression of 
nonspecific gastritis and gastric nodule.  Gastric biopsy  
revealed minute superficial fragments of gastric mucosa, 
antral type, with mild chronic inflammation and crush 
artifact.  An ultrasound report from Internal Medicine 
Physicians dated in July 2002 showed a cystic mass arising 
from the upper mid portion of the left kidney with some 
internal echoes consistent with hemorrhagic in nature.  

At his July 2005 VA examination, the veteran related that his 
stomach hurt him all the time, independent of meal intake.  
He claimed that he was frequently nauseated and had frequent 
acid regurgitation.  The veteran also indicated that he had a 
burning sensation in his throat.  The examiner noted that a 
1996 upper endoscopy revealed hemorrhagic gastritis.  In 
1999, an upper endoscopy showed GERD and esophagitis.  The 
examiner indicated that the veteran's private physician, Dr. 
G.M., related by telephone that the veteran was seen 
regularly by the physician, but since 1999, he had been 
followed mainly for other problems.  Following a physical 
examination and laboratory testing, the assessment was: (1) 
duodenal ulcer, in the 1940's, treated conservatively and 
resolved, and (2) intermittent upper GI problems in the last 
10 years, such as hemorrhagic gastritis, 1996, and GERD and 
esophagitis in 1999, but no evidence of recurrent duodenal 
ulcer.  

Despite the diagnosis of hemorrhagic gastritis, as well as 
the additional stomach complaints, the Board finds that the 
veteran is not entitled to service connection for such 
disability as it is not proximately due to or the result of 
service-connected duodenal ulcer.  The Board observes that in 
a March 2000 addendum, the January 1999 VA examiner opined 
that it was unlikely that the veteran's recent gastritis was 
associated with his history of peptic ulcer disease.  He 
indicated that most peptic ulcers were associated with HP or 
ingestion of non-steroidal anti-inflammatory drugs (NSAIDS) 
and the veteran had no evidence of HP in gastric mucosal 
biopsy in January 1999 and had negative HP serology in June 
1998.  The Board notes that, in the joint remand, the parties 
found that the March 2000 opinion appeared to be based on a 
mistake in the medical history and, as such, the issue was 
remanded for an opinion based on an accurate medical history.  
As such, in July 2005, the VA examiner reviewed the veteran's 
claims file and noted that he served in the Army from March 
1943 to October 1943 and was medically discharged for 
duodenal ulcer, chronic, of undetermined cause.  The examiner 
also observed that the veteran was thereafter admitted to an 
Army Hospital for observation and workup of recurrent 
vomiting, nausea, and abdominal pain, but was only treated 
with medication rather than surgery.  Also, at such 
examination, the examiner noted the findings of the 1996 and 
1999 endoscopies.  Thereafter, the examiner opined that 
neither the hemorrhagic gastritis nor the GERD were in any 
way related to the duodenal ulcer that the veteran had while 
in the service in 1942/43.  

Thereafter, the examiner was requested to provide rationale 
for the opinion offered.  As such, in August 2005, the VA 
examiner stated that it was not likely that the veteran's 
duodenal ulcer in 1952 is associated with his gastritis and 
GERD (1999).  The examiner further indicated that the 
veteran's duodenal ulcer, with which he was diagnosed in 
1952, when an upper GI showed questionable deformity and 
asymmetry of the duodenal bulb, had disappeared in November 
1952.  At that time, a repeat upper GI was interpreted as 
negative.  There was no defect in the duodenal bulb.  The 
examiner observed that an upper GI performed at the VA 
Medical Center in 1998 that showed minimal GERD, but the 
stomach and duodenal bulb were normal.  Endoscopies done in 
1996 and 1999 showed evidence of hemorrhagic gastritis and 
GERD.  There was no evidence of a duodenal ulcer.  Gastric 
biopsies and serology for HP were negative.  As such, the 
examiner concluded, that the conditions of hemorrhagic 
gastritis and GERD were unrelated to the duodenal ulcer that 
the veteran had 1952, which had long since healed.  As 
indicated in the examiner's stated rationale, the Board 
observes that an August 1952 upper GI showing an impression 
of possible duodenal ulcer with beginning obstruction and a 
November 1952 upper GI reflecting no evidence of the 
questionable deformity and asymmetry of the bulb that was 
previously noted are contained in the claims file.  

As such, the evidence of a nexus between service-connected 
duodenal ulcer and the veteran's claimed hemorrhagic 
gastritis is limited to the veteran's own statements.  This 
is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu, supra.  Absent competent 
evidence of a causal nexus between the veteran's service-
connected duodenal ulcer and claimed hemorrhagic gastritis, 
he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hemorrhagic gastritis.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.   


ORDER

Service connection for hemorrhagic gastritis is denied.



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


